Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2021, has been entered.
Claims 1-3 and 5-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now includes “the pump storing data of the current applied to the motor” where the Examiner does not see any support for the pump having this ability.  Because there is no apparent support for the limitation, the Applicant was not in possession of this feature at the time the application was filed.
Claim 1 has also been amended to include “correlation analysis” where this term is not found in the Disclosure and the Examiner cannot find what constitutes such analysis.  There is some discussion about proportional information between the current, the pump, the tubing, and the endoscope, but there is no indication as to what analysis is performed.  The Specification does not provide for what the analysis actually is.  How are these inputs manipulated to get the desired output?  What is the analysis?
The claims still require that the controller “determine a pressure of fluid within the internal body cavity” and then “regulate the pressure of fluid within the internal body cavity”.  The issue of the “pressure of fluid within the internal body cavity” is still something the Examiner does not see addressed in Applicant’s disclosure.  This fluid pressure is based on variables outside of Applicant’s system, namely the details of the body cavity.  Furthermore, even if the details of the body cavity are known, Applicant has not provided any algorithm for determining fluid pressure within the cavity.

Another issue is with the body cavity at issue.  Assuming the relationship between the pump and the endoscope is known, how does the body cavity relate to these components?  Is Applicant’s position that the nature of the cavity is not relevant?  Does the current supplied to the pump result in the same fluid pressure whether the system is used in the uterus or the colon?  Are there no patient to patient differences that need to be accounted for?   Again, without some algorithm or roadmap, the Examiner does not know.
The final issue, which is not new, is intended to highlight how the system does not actually determine fluid pressure within a body cavity.  In a situation where there is a clog in the fluid line, the system would assume the fluid pressure within the body cavity is going up when in fact it is going down (because fluid is not entering the cavity).  The motor will draw more current to maintain the desired flowrate, which in Applicant’s system, means the body cavity is becoming full.  The current is not necessarily 
For at least these reasons, the Examiner asserts that a person having ordinary skill in the art would not consider Applicant to have been in possession of the claimed invention at the time the application was filed.

Response to Arguments
Applicant's arguments filed May 3, 2021, have been fully considered but they are not persuasive.
Applicant’s characterization of the Interview dated April 2, 2021, is not aligned with the Examiner’s Interview Summary.  The Examiner does not remember the details of the interview, but the Summary indicates that the 112a issues remained outstanding.  As discussed above, the “correlation analysis” does not resolve the issues.
The Examiner also notes that several references have been found addressing the issue of pump control and pressure.  Germain (see Conclusion) indicates that a controller is used to modulate operation of the pump based on voltage to maintain a desired pressure.  Voltage and current are related as is known in the art (see Yamakawa Paragraph 0120 and Mantell Paragraph 0047).  The existence of a relationship between motor function as measured by current or voltage and pressure is known in the art (see Conclusion for additional references).
The application is not in condition for allowance at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References where motor performance and pressure are related: Mantell et al. (US 2017/0000959); Panotopoulus et al. (US 2020/0237977; Paragraph 0165); Woolford et al. (US 2013/0267894; Paragraph 0113); Baur (US 2007/0260111; Abstract); Yamakawa et al. (US 2010/0292536 Paragraph 0120); Germain et al. (US 2015/0119795, Paragraph 0080).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795